TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00722-CV



                                 Rhett Webster Pease, Appellant

                                                  v.

                              Attorney General of Texas, Appellee




        FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
         NO. 12380, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The trial court signed its order holding appellant in contempt for failure to pay child

support on September 5, 2005. Appellant filed his notice of appeal on October 27, 2005, asserting

that he did not learn of the order until October 14. The clerk’s record pertaining to appellant’s

affidavit of indigence was filed on March 6, 2006.

               Appellant checked out the clerk’s record on March 31, and it was due back on April

10. On April 19, the Court contacted appellant, asking that the record be returned. On May 10, this

Court again attempted to contact appellant, this time by calling his mother because we were unable

to get through on the phone number he provided. She told the Court that she would see him that day

and would ask him about the record. On June 6, still having received no response, we sent appellant

a letter asking that the record be returned no later than June 16, warning him that a failure to return

the record could result in dismissal. To date, appellant has not returned the record or communicated
with this Court in any fashion. Therefore, we dismiss the appeal for want of prosecution and for

failure to respond to this Court’s requests. See Tex. R. App. P. 42.3(b), (c).




                                              __________________________________________

                                              David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Prosecution

Filed: July 5, 2006




                                                 2